Opinion issued October 7, 2014.




                                     In The

                               Court of Appeals
                                    For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00406-CR
                            ———————————
                       THE STATE OF TEXAS, Appellant
                                       V.
                          MICHAL STANAK, Appellee


                 On Appeal from the County Court at Law No 2
                           Galveston County, Texas
                      Trial Court Case No. MD-333225


                           MEMORANDUM OPINION

      The State has filed a motion to dismiss the appeal in compliance with Texas

Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). We have not

issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.



                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2